       Case 4:18-cv-00584-HSG Document 53-1 Filed 01/09/19 Page 1 of 2



 1 Michael S. Danko (State Bar No. 111359)
   mdanko@dankolaw.com
 2 Claire Y. Choo (State Bar No. 252723)
   cchoo@dankolaw.com
 3
   DANKO MEREDITH, APC
 4 333 Twin Dolphin Drive, Suite 145
   Redwood Shores, CA 94065
 5 Tel: 650-453-3600
   Fax: 650-394-8672
 6

 7 Stuart R. Fraenkel (State Bar No. 173991)
   stuart@nflawfirm.com
 8 Carlos F. Llinás Negret (State Bar No. 284746)
   cllinas@nflawfirm.com
 9 Nicole C. Andersen (State Bar No. 281218)
   nandersen@nflawfirm.com
10 NELSON & FRAENKEL LLP

11 601 So. Figueroa Street, Suite 2050
   Los Angeles, CA 90017
12 Tel.: 213-622-6469
   Fax: 213-622-6019
13
   Attorneys for Plaintiffs
14                               UNITED STATES DISTRICT COURT
15                             NORTHERN     DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
16
   ESRA SEVER, individually, and as parent and CASE NO.: 4:18-cv-00584-HSG
17 natural guardian of her minor children, A.S. and
   B.S.; ESRA SEVER, Successor-in-Interest to,      [PROPOSED] ORDER GRANTING
18 and Personal Representative of the Estate of     PLAINTIFFS’ ADMINISTRATIVE
19 Ahmet   Cagri  Sever, deceased; A.S., a minor,   MOTION AND MOTION TO FILE
   individually and as Successor-in-Interest to the RECORDS UNDER SEAL
20 Estate of Ahmet Cagri Sever, deceased, by her
   Guardian ad Litem Esra Sever; and B.S, a         Date: April 11, 2019
21 minor, individually and as Successor-in-Interest Time: 2:00 p.m.
   to the Estate of Ahmet Cagri Sever, deceased,    Place: Hon. Haywood S. Gilliam, Jr.
22
   by her Guardian ad Litem, Esra Sever.                   Courtroom 2 – 4th Floor
23                                                         1301 Clay Street, Oakland, CA 94612
                   Plaintiffs,
24     vs.

25 ICON AIRCRAFT, INC., et al.,

26
                   Defendants.
27

28

     [Proposed] Order Granting Plaintiffs’ Administrative Motion to File Records Under Seal
     Case No.: 4:18-cv-00584-HS
       Case 4:18-cv-00584-HSG Document 53-1 Filed 01/09/19 Page 2 of 2



 1          The matter having come on for hearing on April 11, 2019, and the Court having heard

 2 Plaintiffs’ administrative motion to file records under seal. The Court having read and considered

 3 the memorandum, declaration, and other papers, pleadings and evidence submitted by the parties

 4 in connection with Plaintiffs’ motion, and upon consideration of the foregoing and all of the

 5 papers, pleadings and files in this case, and good cause appearing therefor,

 6          IT IS HEREBY ORDERED that Plaintiffs’ administrative motion to file records under

 7 seal, is granted. The unredacted version of Plaintiff’s Motion for an Order Approving the

 8 Compromise of the Claims of the Minor Plaintiffs A.S. and B.S. will be kept under seal, and the

 9 public version will redact the following information:

10          1. The minor Plaintiffs’ first and last names (which have been identified only by an initial

11             or redacted in part);

12          2. The minor Plaintiffs’ dates of birth and ages;

13          3. The settlement amount;

14          4. The amount to be paid to fund the structure settlements for the minor Plaintiffs;

15          5. The amounts which the minors have received, or will receive from worker’s

16             compensation benefits;

17          6. Other information from which one could extrapolate the settlement amount received by

18             the minor Plaintiffs, including the net recovery, the number from which attorneys’ fees

19             are calculated and the amount of fees and costs as well as the amount to be paid to Mrs.
20             Sever;

21          7. The portions of the annuity agreements or addendum that contain any of the

22             information listed in paragraphs 1 through 6 above;

23          8. Confidential medical information regarding the Plaintiffs;

24          9. The periodic payment schedules for the minors.

25

26 Dated: _________________, 2019
27
                                                 Hon. Haywood S. Gilliam, Jr.
28                                               U.S. District Judge

                                                    1
     [Proposed] Order Granting Plaintiffs’ Administrative Motion to File Records Under Seal
     Case No.: 4:18-cv-00584-HSG
